LEFEVER, J.,
October 23, 1969.—

Concurring

As well stated in the majority opinion, “The question of whether a gift should be construed as vested or contingent has plagued probate courts for countless years.” During most of those years, there existed in Pennsylvania two conflicting and contrasting canons of construction which were applied to fit the particular case before the court in determining whether the disputed gift was vested or contingent, *8namely: (1) the “pay and divide” rule, viz. where the gift in remainder is necessarily implied solely because of a direction in the trust instrument “to convey, transfer, assign and pay over” the gift is deemed to be contingent; and (2) the “presumption of vesting” rule, viz. a gift is to be construed as contingent only when it is impossible to construe it to be vested.
The “pay and divide” rule had its genesis in the ancient case of Moore v. Smith, 9 Watts 403, 407, wherein it was stated: “. . . where there is no separate and antecedent gift which is independent of the direction and time for payment, the legacy is contingent; and it seems to be as well founded in reason, as rules of interpretation usually are. Where a gift is only implied from a direction to pay, it is necessarily inseparable from the direction, and must partake of its quality; insomuch that if the one is future and contingent, so must the other be”: Edmunds Estate, 374 Pa. 22; Wilson Estate, 369 Pa. 583. This rule was much criticized1 and in 1959 it was abolished: Dickson Estate, 396 Pa. 371, 374.
*9The majority opinion in the instant case is grounded squarely upon the application of the second canon of construction above-mentioned, viz. the presumption of vested gifts.2
And in Dickson Estate, 396 Pa. 371, 374, Mr. Justice Bell stated: “Whatever may have been the justification for the origin of this judically created technical Rule, it has vanished, leaving in its wake a welter of conflict and confusion.”
The writer of the present concurring opinion expressed similar criticism in his opinion for a unanimous Philadelphia Orphans’ Court in Dickson Estate, 14 D. & C. 2d 741, 745 viz., “Exceptant urges that under the ‘pay and divide’ rule our conclusion should be otherwise. However, as we have heretofore said: ‘In view of the difficulties involved in the application of the “pay and divide” rule, we will not resort to it unless absolutely necessary. Here testatrix’s clear intention governs.’ Krug Estate, 86 D. & C. 436, 439. See Bald Estate, 385 Pa. 176, 181.”
*10It is significant that classic “pay and divide” language is present in the crucial “Second” paragraph of the instant will, which creates the gift here at issue, viz.:
“. . . In Trust, upon the death of each child, to assign, transfer, pay over and divide the principal of such share to and among his or her children, or the issue of deceased children, share and share alike, per stirpes, upon the principle of representation; In Trust, upon the death of any child without leaving children or issue him or her surviving, to divide the share of the child so dying among the other hereinbefore mentioned beneficiaries under this my Will. . .
“And for my wife, in Trust for her life, and likewise for any legitimate issues of my present marriage, who may attain to twenty-one years of age and obtain a vested interest, And failing either of these contingencies the said share shall be equally divided between the hereinbefore mentioned and surviving beneficiaries under this my Will.”
It follows that if the “pay and divide” rule were still in force and effect, the gifts at issue in the instant case should be construed to be contingent and should be distributed only among the two children living at the death of testator’s wife, the life tenant.
Concededly, as noted, supra, the “pay and divide” rule produced “a welter of conflicting confusion” and in many instances produced anomalous results. Nonetheless, it was a true counterweight to the equally harsh, unrealistic and anomalous rule that a gift must be presumed to be vested unless the intention of testator or settlor to create a contingent interest was clear and plain. Consequently, the abrogation of the “pay and divide” rule in 1959 has produced results not readily then foreseen.3 Thus, in many close and doubtful cases which have arisen *11since 1959 the courts have been compelled to decide that gifts were vested in beneficiaries long since dead, with the accompanying unrealistic results that (1) many estates had to be reopened and distribution made through them, successively; (2) the awards were successively subjected to additional administrative expenses and huge Federal estate taxes and Pennsylvania inheritance taxes; and (3) the persons who ultimately received the awards were complete strangers to testator and not in his bloodline. Such unrealistic and unfortunate results will ensue from the decision of the majority in the instant case.
It is my view that the result reached by Judge Shoyer in his dissenting opinion in the instant case is fairer and more realistic than that accomplished by the majority. However, the authorities cited in the majority opinion are in point and binding upon this court. Hence, I reluctantly concur therein.
On occasion, however, the Supreme Court has been receptive to suggestions contained in majority or dissenting opinions of this court, e.g., Catherwood Estate, 405 Pa. 61, and Ehret Estate, 427 Pa. 584. I respectfully submit that the canons for construction of vested and contingent remainders would bear reexamination in the light of the abolition of the counterbalancing “pay and divide” rule and that a more equitable and realistic doctrine should be adopted.
Judges Saylor and Burke join in this concurring opinion.
SUR EXCEPTIONS TO ADJUDICATION

 In his concurring opinion in Edmunds Estate, supra, pages 26 and 27, Mr. Justice (now Chief Justice) Bell stated: “. . . How tenuous is the reed upon which the ancient and admirably phrased ‘Pay and Divide’ Rule (justifying holding gifts to be contingent) is built is clearly apparent (1) from the fact that if the scrivener of a will uses, after a life estate, the words ‘I give and bequeath the principal’ instead of the words ‘to transfer, pay and distribute the principal’ which have exactly the same meaning, the rule does not apply; and (2) because the cases applying the rule are almost equally divided as to whether and when the general rule or its exception applies, * and are ‘. . . difficult, if not impossible, to harmonize or reconcile . . Newlin Estate, 367 Pa. 527, 536, 80 A.2d 819; Alburger’s Estate (No. 2), 274 Pa. 15, 117 A. 452; Hood’s Estate, 323 Pa. 253, 259, 186 A. 740; Rickenbach Estate, 348 Pa. 121, 125, 34 A.2d 527; Wilson Estate, 369 Pa. 583, 587, 87 A.2d 648; and (3) because the rule flies in the face of well and wisely established principles (a) that the law favors *9vested rather than contingent estates and the intention to create a contingent estate must plainly appear, and (b) that an heir is not to be disinherited except by clear language or by necessary implication: Newlin Estate, 367 Pa., supra, 527, 534, and many cases therein cited.”
*“Many examples of apparently contrary applications of the rule are cited or quoted in Newlin Estate, 367 Pa., supra, where we said, inter alia (p. 536): ‘. . . “As long ago as McClure’s Appeal, 72 Pa. 414, we pointed out (p. 418): ‘Though there be no other gift than in the direction to pay or distribute in futuro, yet if such gift or distribution appears to be postponed for the convenience of the fund or property, or tvhere the gift is only postponed to let in some other interest, the vesting will not be deferred till the period in question.’ Here there can be no question that the gift was postponed to enable the widow to enjoy the income from the estate during her life.” . .


 The majority opinion applies this canon, as modified in Houston Estate, 414 Pa. 579, 594, viz. “the intention of the testator to create a contingent interest must appear clearly and plainly.”


 At least by the writer of this opinion.